Virgin, J.
Assumpsit on a promissory note dated May 12, 1869, bearing the names of the defendants, as makers, payable to the plaintiff in the sum of $215. None of the defendants set up any defence to the action except Oliver S. Hasty who denied his signature in accordance with rule x of court. James M. Burbank, called by the plaintiff, was permitted to testify against the seasonable objection of Oliver S. Hasty, that James E. Hasty brought the note to the witness with the other names then upon it, and wished witness to sign it; that witness looked at the note and suggested to James that he had better get some of his neighbors; that James then said his brother (Oliver) and Seavey had signed it; that witness turned over the note and saw their names; that witness then said he knew nothing about Seavey, whereupon James replied, “you know my brother, well,” and witness assented, adding, that he knew him to be a man of property; that James then said Seavey was worth as much as he.
Held, that the declarations of James to the witness were not *363admissible evidence against Oliver S. Hasty; and tlie ruling of tlie presiding justice admitting them being erroneous, the exceptions are therefore sustained and a new trial granted.
Appleton, O. J., Walton, Dickerson, Barrows and Dan-forth, JJ., concurred.